EXHIBIT 10(g)

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNMENT OF LEASES AND RENTS

 

 

from

 

 

ABX AIR, INC.,

 

WILMINGTON AIR PARK, INC.

 

and

 

AVIATION FUEL INC.

 

 

to

 

 

WACHOVIA BANK, N.A., as Collateral Agent

 

 

 

 

 

June 29, 2001

 


 

 

 

 

 

ASSIGNMENT OF LEASES AND RENTS

 

THIS ASSIGNMENT OF LEASES AND RENTS (as the same may from time to time be
amended, restated or otherwise modified, this "Assignment") is made as of the
29th day of June, 2001, by ABX AIR, INC., a corporation organized under the laws
of Delaware ("ABX"), having its principal place of business at 145 Hunter Drive,
Wilmington, Ohio 45177, WILMINGTON AIR PARK, INC., a corporation organized under
the laws of Ohio ("Air Park"), having its principal place of business at 145
Hunter Drive, Wilmington, Ohio 45177, AVIATION FUEL INC., a corporation
organized under the laws of Ohio ("Aviation Fuel"), having its principal place
of business at 145 Hunter Drive, Wilmington, Ohio 45177 (individually, an
"Assignor," and, collectively, "Assignors"), in favor of WACHOVIA BANK, N.A., a
national banking association, as collateral agent (herein, together with its
successors and assigns in such capacity, the "Collateral Agent"), for the
benefit of the Secured Creditors (as defined below):

 

PRELIMINARY STATEMENTS:

 

(1) Except as otherwise defined herein, capitalized terms used herein and
defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

 

(2) This Assignment is one of the "Collateral Documents" described in, and is
made pursuant to, that certain Amended and Restated Credit Agreement dated as of
the Closing Date, by and among Airborne Express, Inc., a Delaware corporation
("Express") and formerly known as Airborne Freight Corporation, a Delaware
corporation ("AFC"), ABX (ABX and Express, each, a "Borrower" and together,
jointly and severally, the "Borrowers"), Airborne, Inc., a Delaware corporation,
as the "Parent," the financial institutions named as lenders therein (together
with their respective successors and assigns, the "Lenders" and, each
individually, a "Lender"), and Wachovia Bank, N.A., a national banking
association ("Wachovia"), as the Administrative Agent for the Lenders under the
agreement and in its capacity as collateral agent, which agreement amends and
restates that certain Credit Agreement dated as of July 27, 2000, by and among
AFC, the Lenders, and Wachovia as Administrative Agent, as amended by that
certain First Amendment to Credit Agreement dated as of April 20, 2001, by and
among Airborne, Inc., a Delaware corporation ("Airborne"), the Lenders, and
Wachovia as Administrative Agent, as further amended by that certain Second
Amendment to Credit Agreement dated as of May 31, 2001, by and among Airborne,
the Lenders, and Wachovia as Administrative Agent (collectively, together with
any and all concurrent or subsequent exhibits, schedules, extensions,
supplements, amendments or modifications thereto, the "Credit Agreement".
Pursuant to a Joinder Agreement dated as of December 26, 2000, Airborne assumed
AFC's obligations as "Borrower" under the Credit Agreement, and AFC was released
from its obligations as "Borrower" under the Credit Agreement.

 

(3) The Credit Agreement provides for, among other things, loans or advances,
the issuance of letters of credit, and other extensions of credit to or for the
benefit of the Borrowers of up to $275,000,000, with such loans or advances
being evidenced by promissory notes (the "Facility Notes").

 

(4) AFC entered into an Indenture dated as of December 15, 1992, as supplemented
by that certain First Supplemental Indenture dated as of September 15, 1995,
relating to Express' 7.35% Notes due 2005, as further supplemented by that
certain Second Supplemental Indenture Relating to AFC's 8-7/8% Notes Due 2002
dated February 12, 1997, and as further supplemented by that certain Third
Supplemental Indenture dated as of the Closing Date (herein, as amended or
otherwise modified, restated, supplemented or replaced from time to time, the
"Indenture"), pursuant to which Express, formerly known as AFC, (i) may issue
and sell its debentures, notes, or other evidences of indebtedness and (ii) has,
prior to the date hereof, issued and sold to certain purchasers (the
"Noteholders," such term to include their successors and assigns) (A)
$100,000,000 aggregate original principal amount of its "7.35% Notes Due 2005,"
(the "1995 Notes") and (B) $100,000,000 aggregate original principal amount of
its "8-7/8% Notes Due December 15, 2002" (the "1992 Notes," and together with
the 1995 Notes, the "Indenture Debt," such term to include all debentures,
notes, or other evidences of indebtedness issued pursuant to the Indenture in
addition to, issued in exchange for, or issued in replacement of any Indenture
Debt existing on the date hereof). Express, in its capacity as issuer of the
Indenture Debt, together with its successors and assigns, shall be referred to
herein as the "Indenture Debt Issuer."

 

(5) Subject to certain exceptions which are not applicable hereto, Section 1008
of the Indenture prohibits any Assignor from creating any security interests in
certain of the Assignors' property unless the Indenture Debt is equally and
ratably secured by such security interest.

 

(6) This Assignment is made in favor of the Collateral Agent for the benefit of
the Lenders and the Noteholders (collectively the "Secured Creditors") to
equally and ratably secure the Secured Obligations (as defined herein).

 

(7) It is a condition precedent to the making of Loans and the issuance of, and
participation in, Letters of Credit under the Credit Agreement that the
Assignors shall have executed and delivered to the Collateral Agent this
Assignment.

 

(8) The Assignors desire to execute this Assignment to satisfy the conditions
described in the preceding paragraphs (5) and (7).

 

ARTICLE 1 - ASSIGNMENT

Section 1.1              PROPERTY ASSIGNED. Assignors hereby absolutely and
unconditionally assign and grant to Collateral Agent, for the benefit of the
Secured Creditors, the following property, rights, interests and estates, now
owned or hereafter acquired by Assignors:

(a)                Leases. All existing and future leases affecting the use,
enjoyment, or occupancy of all or any part of that certain real property
situated in the County of Clinton, State of Ohio, and more particularly
described in Exhibit A attached hereto and made a part hereof (the "Land") (the
Land, together with the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter located thereon collectively referred to as the "Property") and
the right, title and interest of Assignors, their successors and assigns,
therein and thereunder.

(b)               Other Leases and Agreements. All other leases, subleases and
other agreements, whether or not in writing, affecting the use, enjoyment or
occupancy of the Property or any portion thereof now or hereafter made, whether
made before or after the filing by or against Assignors of any petition for
relief under 11 U.S.C. Sec. 101 et seq., as the same may be amended from time to
time (the "Bankruptcy Code"), together with any extension, renewal or
replacement of the same, this Assignment of other present and future leases and
present and future agreements being effective without further or supplemental
assignment. The leases described in Subsection 1.1(a) and the leases and other
agreements described in this Subsection 1.1(b), together with all other present
and future leases and present and future agreements and any extension or renewal
of the same are collectively referred to as the "Leases."

(c)                Rents. All rents, additional rents, revenues, income, issues
and profits arising from the Leases and renewals and replacements thereof and
any cash or security deposited in connection therewith and together with all
rents, revenues, income, issues and profits (including all oil and gas or other
mineral royalties and bonuses) from the use, enjoyment and occupancy of the
Property, whether paid or accruing before or after the filing by or against
Assignors of any petition for relief under the Bankruptcy Code (collectively,
the "Rents").

(d)               Bankruptcy Claims. All of Assignors' claims and rights (the
"Bankruptcy Claims") to the payment of damages arising from any rejection by a
lessee of any Lease under the Bankruptcy Code.

(e)                Lease Guaranties. All of Assignors' right, title and interest
in and claims under any and all lease guaranties, letters of credit and any
other credit support given by any guarantor in connection with any of the Leases
(individually, a "Lease Guarantor," collectively, the "Lease Guarantors") to
Assignors (individually, a "Lease Guaranty," collectively, the "Lease
Guaranties").

(f)                 Proceeds. All proceeds from the sale or other disposition of
the Leases, the Rents, the Lease Guaranties and the Bankruptcy Claims.

(g)                 Other. All rights, powers, privileges, options and other
benefits of Assignors as lessors under the Leases and beneficiary under the
Lease Guaranties, including without limitation the immediate and continuing
right to make claim for, receive, collect and receipt for all Rents payable or
receivable under the Leases and all sums payable under the Lease Guaranties or
pursuant thereto (and the right to apply the same to the payment of the Secured
Obligations as provided in Section 5.4 of the Credit Agreement), and to do all
other things which Assignors or any lessor are or may become entitled to do
under the Leases or the Lease Guaranties.

(h)                 Entry. The right, at Collateral Agent's option, upon
revocation of the license granted herein, to enter upon the Property in person,
by agent or by court-appointed receiver, to collect the Rents.

(i)                   Power of Attorney. Assignors' irrevocable power of
attorney, coupled with an interest, to take any and all of the actions set forth
in Section 3.1 of this Assignment and any or all other actions designated by
Collateral Agent for the proper management and preservation of the Property.

(j)                  Other Rights and Agreements. Any and all other rights of
Assignors in and to the items set forth in subsections (a) through (i) above,
and all amendments, modifications, replacements, renewals and substitutions
thereof.

Section 1.2               SECURED OBLIGATIONS. This Assignment is given to
secure the following (the "Secured Obligations"):

(a)                 the Borrowers' full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise), and the due performance, of
all Facility Obligations; and

(b)                the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all principal of, and interest on,
the Indenture Debt, and the due performance of all other obligations of any
Assignor arising under or in connection with the Indenture Documents; and

(c)                 all obligations and liabilities of any Assignor under this
Assignment, any Subsidiary Guaranty, Parent Guaranty, or any other Loan Document
to which any Assignor is a party; and

(d)                all obligations and liabilities of any Assignor under the
Indenture Documents to which it is a party; and

(e)                 all other obligations and liabilities owing by any Assignor
to any of the Administrative Agent, the Collateral Agent, the Trustee, any
Lender, or any Noteholder under this Assignment, the Credit Agreement or any
other Loan Document, or the Indenture Documents (including, without limitation,
indemnities, fees and other amounts payable thereunder); and

(f)                  the full and prompt payment when due of any and all
Collateral Agent Expenses;

(g)                 in all cases whether now existing, or hereafter incurred
under, arising out of, or in connection with, this Assignment, the Credit
Agreement or any other Loan Document, or the Indenture Documents, including any
such interest or other amounts which, but for any automatic stay under Section
362(a) of the Bankruptcy Code, would become due. It is acknowledged and agreed
that the term "Secured Obligations" shall include, without limitation,
extensions of credit and issuances of securities of the types described above,
whether outstanding on the date of this Assignment or extended or purchased from
time to time after the date of this Assignment.

Section 1.3               TERMINATION OF ASSIGNMENT. Upon payment in full of the
Secured Obligations and the delivery and recording of a satisfaction or
discharge of that certain Open-End Mortgage, Assignment of Rents and Fixture
Filing of even date herewith granted by Assignors, as mortgagors, to Collateral
Agent (the "Mortgage") duly executed by Collateral Agent, this Assignment shall
become null and void and shall be of no further force and effect.

ARTICLE 2 - TERMS OF ASSIGNMENT

Section 2.1               PRESENT ASSIGNMENT AND LICENSE BACK. It is intended by
Assignors that this Assignment constitute a present, absolute assignment of the
Leases, Rents, Lease Guaranties and Bankruptcy Claims, and not an assignment for
additional security only. Nevertheless, subject to the terms of this Section
2.1, Collateral Agent grants to Assignors a revocable license to collect and
receive the Rents and other sums due under the Lease Guaranties. Assignors shall
hold the Rents and all sums received pursuant to any Lease Guaranty, or a
portion thereof sufficient to discharge all current sums due on the Secured
Obligations, in trust for the benefit of Collateral Agent for use in the payment
of such sums.

Section 2.2               NOTICE TO LESSEES.

(a)                 Assignors hereby authorize and direct the lessees named in
the Leases or any other or future lessees or occupants of the Property and all
Lease Guarantors, upon receipt from Collateral Agent of written request
therefor, to pay directly to Collateral Agent or to such other party as
Collateral Agent directs all Rents and all sums thereafter becoming due and
payable under any Lease or Lease Guaranty upon receipt from Collateral Agent of
written request therefor, and to continue to do so until otherwise notified by
Collateral Agent, and Assignors agree, promptly upon written demand from
Collateral Agent at any time, to confirm such authorization and direction in a
separate writing addressed to each such lessee and Lease Guarantor. Collateral
Agent agrees, however, not to exercise its right to request any lessee or Lease
Guarantor to make such payments directly to Collateral Agent unless the license
given by Collateral Agent to Assignors in Section 2.1 above has been revoked in
accordance with the terms of this Assignment.

(b)                Any lessees or occupants of any part of the Property are
hereby authorized to recognize the claims of Collateral Agent hereunder without
investigating the reason for any action taken by Collateral Agent, or the
validity or the amount of the Secured Obligations owing to Collateral Agent, or
the existence of any Default, or the application to be made by Collateral Agent
of any amounts to be paid to Collateral Agent. The sole signature of Collateral
Agent shall be sufficient for the exercise of any rights under this Assignment
and the sole receipt of Collateral Agent for any sums received shall be a full
discharge and release therefor to any such lessee or occupant of the Property.
Checks for all or any part of the rentals collected under this Assignment shall
be drawn to the exclusive order of Collateral Agent.

Section 2.3               INCORPORATION BY REFERENCE. All representations,
warranties, covenants, conditions and agreements contained in the Credit
Agreement and Mortgage, as same may be modified, renewed, substituted or
extended, are hereby made a part of this Assignment to the same extent and with
the same force as if fully set forth herein.

ARTICLE 3 - REMEDIES

Section 3.1               REMEDIES OF COLLATERAL AGENT. Upon or at any time
after the occurrence of an Event of Default (as defined in the Credit Agreement)
(herein, a "Default"), the license granted to Assignors in Section 2.1 of this
Assignment shall automatically be revoked, and Collateral Agent shall
immediately be entitled to possession of all Rents and sums due under any Lease
Guaranties, whether or not Collateral Agent enters upon or takes control of the
Property. In addition, at any time during the continuance of a Default,
Collateral Agent may, at its option, without waiving such Default, without
notice and without regard to the adequacy of the security for the Secured
Obligations, either in person or by agent, nominee or attorney, with or without
bringing any action or proceeding, or by a receiver appointed by a court,
dispossess Assignors and their agents and servants from the Property, without
liability for trespass, damages or otherwise and exclude Assignors and their
agents or servants wholly therefrom, and take possession of the Property and all
books, records and accounts relating thereto and have, hold, manage, lease and
operate the Property on such terms and for such period of time as Collateral
Agent may deem proper and either with or without taking possession of the
Property in its own name, demand, sue for or otherwise collect and receive all
Rents and sums due under all Lease Guaranties, including those past due and
unpaid with full power to make from time to time all alterations, renovations,
repairs or replacements thereto or thereof as may seem proper to Collateral
Agent and may apply the Rents and sums received pursuant to any Lease Guaranties
to the payment of the following in such order and proportion as Collateral Agent
in its sole discretion may determine, any law, custom or use to the contrary
notwithstanding: (a) all expenses of managing and securing the Property,
including, without being limited thereto, the salaries, fees and wages of a
managing agent and such other employees or agents as Collateral Agent may deem
necessary or desirable and all expenses of operating and maintaining the
Property, including, without being limited thereto, all taxes, charges, claims,
assessments, water charges, sewer rents and any other liens, and premiums for
all insurance which Collateral Agent may deem necessary or desirable, and the
cost of all alterations, renovations, repairs or replacements, and all expenses
incident to taking and retaining possession of the Property; and (b) the Secured
Obligations, together with all costs and reasonable attorneys' fees, in the
order of priority set forth in Section 5.4 of the Security Agreement. In
addition, during the continuance of a Default, Collateral Agent, at its option,
may (1) complete any construction on the Property in such manner and form as
Collateral Agent deems advisable, (2) exercise all rights and powers of
Assignors, including, without limitation, the right to negotiate, execute,
cancel, enforce or modify Leases, obtain and evict tenants, and demand, sue for,
collect and receive all Rents from the Property and all sums due under any Lease
Guaranties, (3) either require Assignors to pay monthly in advance to Collateral
Agent, or any receiver appointed to collect the Rents, the fair and reasonable
rental value for the use and occupancy of such part of the Property as may be in
possession of Assignors, or (4) require Assignors to vacate and surrender
possession of the Property to Collateral Agent or to such receiver and, in
default thereof, Assignors may be evicted by summary proceedings or otherwise.

Section 3.2               OTHER REMEDIES. Nothing contained in this Assignment
and no act done or omitted by Collateral Agent pursuant to the power and rights
granted to Collateral Agent hereunder shall be deemed to be a waiver by
Collateral Agent of its rights and remedies under the Credit Agreement, the
Mortgage, or any other Collateral Documents and this Assignment is made and
accepted without prejudice to any of the rights and remedies possessed by
Collateral Agent under the terms thereof. The right of Collateral Agent to
collect the Secured Obligations and to enforce any other security therefor held
by it may be exercised by Collateral Agent either prior to, simultaneously with,
or subsequent to any action taken by it hereunder. Assignor hereby absolutely,
unconditionally and irrevocably waive any and all rights to assert any setoff,
counterclaim or crossclaim of any nature whatsoever with respect to the
obligations of Assignors under this Assignment, the Credit Agreement, the
Mortgage, the other Collateral Documents or otherwise with respect to the
Secured Obligations secured hereby in any action or proceeding brought by
Collateral Agent to collect same, or any portion thereof, or to enforce and
realize upon the lien and security interest created by this Assignment, the
Credit Agreement, the Mortgage, or any of the other Collateral Documents
(provided, however, that the foregoing shall not be deemed a waiver of
Assignors' right to assert any compulsory counterclaim if such counterclaim is
compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of Assignors' right to assert any claim which would constitute a
defense, setoff, counterclaim or crossclaim of any nature whatsoever against
Collateral Agent in any separate action or proceeding).

Section 3.3               OTHER SECURITY. Collateral Agent may take or release
other security for the payment of the Secured Obligations, may release any party
primarily or secondarily liable therefor and may apply any other security held
by it to the reduction or satisfaction of the Secured Obligations without
prejudice to any of its rights under this Assignment.

Section 3.4               NON-WAIVER. The exercise by Collateral Agent of the
option granted it in Section 3.1 of this Assignment and the collection of the
Rents and sums due under the Lease Guaranties and the application thereof as
herein provided shall not be considered a waiver of any default by Assignors
under the Credit Agreement, the Mortgage, the Leases, this Assignment or the
other Collateral Documents. The failure of Collateral Agent to insist upon
strict performance of any term hereof shall not be deemed to be a waiver of any
term of this Assignment. Assignors shall not be relieved of Assignors'
obligations hereunder by reason of (a) the failure of Collateral Agent to comply
with any request of Assignors or any other party to take any action to enforce
any of the provisions hereof or of the Mortgage, the Credit Agreement or the
other Collateral Documents, (b) the release, regardless of consideration, of the
whole or any part of the Property, or (c) any agreement or stipulation by
Collateral Agent extending the time of payment or otherwise modifying or
supplementing the terms of this Assignment, the Credit Agreement, the Mortgage
or the other Collateral Documents. Collateral Agent may take any action to
recover the Secured Obligations, or any portion thereof, or to enforce any
covenant hereof without prejudice to the right of Collateral Agent thereafter to
enforce its rights under this Assignment. The rights of Collateral Agent under
this Assignment shall be separate, distinct and cumulative and none shall be
given effect to the exclusion of the others. No act of Collateral Agent shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision.

Section 3.5               BANKRUPTCY.

(a)                 During the continuance of a Default, Collateral Agent shall
have the right to proceed in its own name or in the name of Assignors in respect
of any claim, suit, action or proceeding relating to the rejection of any Lease,
including, without limitation, the right to file and prosecute, to the exclusion
of Assignors, any proofs of claim, complaints, motions, applications, notices
and other documents, in any case in respect of the lessee under such Lease under
the Bankruptcy Code.

(b)                If there shall be filed by or against any Assignor a petition
under the Bankruptcy Code, and such Assignor, as lessor under any Lease, shall
determine to reject such Lease pursuant to Section 365(a) of the Bankruptcy
Code, then such Assignor shall give Collateral Agent not less than ten (10)
days' prior notice of the date on which such Assignor shall apply to the
bankruptcy court for authority to reject the Lease. Collateral Agent shall have
the right, but not the obligation, to serve upon such Assignor within such ten
(10) day period a notice stating that (i) Collateral Agent demands that such
Assignor assume and assign the Lease to Collateral Agent pursuant to Section 365
of the Bankruptcy Code and (ii) Collateral Agent covenants to cure or provide
adequate assurance of future performance under the Lease. If Collateral Agent
serves upon any Assignor the notice described in the preceding sentence,
Assignor shall not seek to reject the Lease and shall comply with the demand
provided for in clause (i) of the preceding sentence within thirty (30) days
after the notice shall have been given, subject to the performance by Collateral
Agent of the covenant provided for in clause (ii) of the preceding sentence.

ARTICLE 4 - NO LIABILITY, FURTHER ASSURANCES

Section 4.1               NO LIABILITY OF COLLATERAL AGENT. This Assignment
shall not be construed to bind Collateral Agent to the performance of any of the
covenants, conditions or provisions contained in any Lease or Lease Guaranty or
otherwise impose any obligation upon Collateral Agent. Collateral Agent shall
not be liable for any loss sustained by Assignors resulting from Collateral
Agent's failure to let the Property after a Default or from any other act or
omission of Collateral Agent in managing the Property after a Default unless
such loss is caused by the willful misconduct and bad faith of Collateral Agent.
Collateral Agent shall not be obligated to perform or discharge any obligation,
duty or liability under the Leases or any Lease Guaranties or under or by reason
of this Assignment and Assignors shall, and hereby agrees to, indemnify
Collateral Agent for, and hold Collateral Agent harmless from, any and all
liability, loss or damage which may or might be incurred under the Leases, any
Lease Guaranties or under or by reason of this Assignment and from any and all
claims and demands whatsoever, including the defense of any such claims or
demands which may be asserted against Collateral Agent by reason of any alleged
obligations and undertakings on its part to perform or discharge any of the
terms, covenants or agreements contained in the Leases or any Lease Guaranties.
Should Collateral Agent incur any such liability, the amount thereof, including
costs, expenses and reasonable attorneys' fees, shall be secured by this
Assignment and by the Mortgage and the other Collateral Documents and Assignors
shall reimburse Collateral Agent therefor immediately upon demand and upon the
failure of Assignors so to do Collateral Agent may, at its option, declare all
sums secured by this Assignment and by the Mortgage and the Collateral Documents
immediately due and payable. This Assignment shall not operate to place any
obligation or liability for the control, care, management or repair of the
Property upon Collateral Agent, nor for the carrying out of any of the terms and
conditions of the Leases or any Lease Guaranties; nor shall it operate to make
Collateral Agent responsible or liable for any waste committed on the Property
by the tenants or any other parties, or for any dangerous or defective condition
of the Property, including without limitation the presence of any Hazardous
Substances (as defined in the Mortgage), or for any negligence in the
management, upkeep, repair or control of the Property resulting in loss or
injury or death to any tenant, licensee, employee or stranger.

Section 4.2               NO MORTGAGEE IN POSSESSION. Nothing herein contained
shall be construed as constituting Collateral Agent a "mortgagee in possession"
in the absence of the taking of actual possession of the Property by Collateral
Agent. In the exercise of the powers herein granted Collateral Agent, no
liability shall be asserted or enforced against Collateral Agent, all such
liability being expressly waived and released by Assignors.

Section 4.3               FURTHER ASSURANCES. Assignors will, at the cost of
Assignors, and without expense to Collateral Agent, do, execute, acknowledge and
deliver all and every such further acts, conveyances, assignments, notices of
assignments, transfers and assurances as Collateral Agent shall, from time to
time, require for the better assuring, conveying, assigning, transferring and
confirming unto Collateral Agent the property and rights hereby assigned or
intended now or hereafter so to be, or which Assignors may be or may hereafter
become bound to convey or assign to Collateral Agent, or for carrying out the
intention or facilitating the performance of the terms of this Assignment or for
filing, registering or recording this Assignment and, on demand, will execute
and deliver and hereby authorizes Collateral Agent to execute in the name of
Assignors to the extent Collateral Agent may lawfully do so, one or more
financing statements, chattel mortgages or comparable Mortgages, to evidence
more effectively the lien and security interest hereof in and upon the Leases.

ARTICLE 5 - MISCELLANEOUS PROVISIONS

Section 5.1               NO ORAL CHANGE. This Assignment and any provisions
hereof may not be modified, amended, waived, extended, changed, discharged or
terminated orally, or by any act or failure to act on the part of Assignors or
Collateral Agent, but only by an agreement in writing signed by the party
against whom the enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

Section 5.2               CERTAIN DEFINITIONS. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
words used in this Assignment may be used interchangeably in singular or plural
form and the word "Assignors" shall mean "each Assignors and any subsequent
owner or owners of the Property or any part thereof or interest therein," the
word "Collateral Agent" shall mean "Collateral Agent and its successors and
assigns," the word "person" shall include an individual, corporation,
partnership, limited liability company, trust, unincorporated association,
government, governmental authority, and any other entity, the word "Property"
shall include any portion of the Property and any interest therein, the phrases
"attorneys' fees" and "counsel fees" shall include any and all attorneys',
paralegal and law clerk fees and disbursements, including, but not limited to,
fees and disbursements at the pre-trial, trial and appellate levels incurred or
paid by Collateral Agent in protecting its interest in the Property, the Leases
and the Rents and enforcing its rights hereunder. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa.

Section 5.3               AUTHORITY. Assignors represent and warrant that they
have full power and authority to execute and deliver this Assignment and the
execution and delivery of this Assignment has been duly authorized and does not
conflict with or constitute a default under any law, judicial order or other
agreement affecting Assignors or the Property.

Section 5.4               INAPPLICABLE PROVISIONS. If any term, covenant or
condition of this Assignment is held to be invalid, illegal or unenforceable in
any respect, this Assignment shall be construed without such provision.

Section 5.5               DUPLICATE ORIGINALS; COUNTERPARTS. This Assignment may
be executed in any number of duplicate originals and each such duplicate
original shall be deemed to be an original. This Assignment may be executed in
several counterparts, each of which counterparts shall be deemed an original
instrument and all of which together shall constitute a single Assignment. The
failure of any party hereto to execute this Assignment, or any counterpart
hereof, shall not relieve the other signatories from their obligations
hereunder.

Section 5.6               GOVERNING LAW. This Assignment shall be governed,
construed, applied and enforced in accordance with the laws of the State of
Ohio.

Section 5.7               NOTICES. Any notice given with respect to this
Assignment may be personally served or given in writing by depositing such
notice in the United States mail, first class postage prepaid, or by telex or
telegram, charges prepaid, addressed to any Assignor at the address and telecopy
number set forth below, or at such other address and telecopy number as such
Assignor may from time to time designate in writing to the Collateral Agent,
and, to the Collateral Agent at the address and telecopy number for notices set
forth in the Credit Agreement, or at such other address and telecopy number as
the Collateral Agent may designate by written notice to the Parent or either of
the Borrowers.

P.O. Box 662

Seattle, Washington 98111

Attention: Chief Financial Officer and General Counsel

CFO Telecopier number: (206) 281-1444

Confirmation number: (206) 281-1003

GC Telecopier number: (206) 281-1444

Confirmation number: (206) 281-1005

Section 5.8               WAIVER OF TRIAL BY JURY. ASSIGNORS HEREBY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THE SECURED OBLIGATIONS, THIS ASSIGNMENT, THE CREDIT
AGREEMENT, THE MORTGAGE OR THE OTHER COLLATERAL DOCUMENTS OR ANY ACTS OR
OMISSIONS OF COLLATERAL AGENT, ITS OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN
CONNECTION THEREWITH.

Section 5.9               LIABILITY. The obligations and liabilities of
Assignors hereunder shall be joint and several. This Assignment shall be binding
upon and inure to the benefit of Assignors and Collateral Agent and their
respective successors and assigns forever.

Section 5.10           HEADINGS, ETC. The headings and captions of various
paragraphs of this Assignment are for convenience of reference only and are not
to be construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

Section 5.11           NUMBER AND GENDER. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

Section 5.12           SOLE DISCRETION OF COLLATERAL AGENT. Wherever pursuant to
this Assignment (a) Collateral Agent exercises any right given to it to approve
or disapprove, (b) any arrangement or term is to be satisfactory to Collateral
Agent, or (c) any other decision or determination is to be made by Collateral
Agent, the decision of Collateral Agent to approve or disapprove, all decisions
that arrangements or terms are satisfactory or not satisfactory and all other
decisions and determinations made by Collateral Agent, shall be in the sole
discretion of Collateral Agent, except as may be otherwise expressly and
specifically provided herein.

Section 5.13           COSTS AND EXPENSES OF ASSIGNORS. Wherever pursuant to
this Assignment it is provided that Assignors pay any costs and expenses, such
costs and expenses shall include, but not be limited to, legal fees, expert
fees, and disbursements of Collateral Agent, whether with respect to retained
firms, the reimbursement of the expenses for in-house staff or otherwise,
whether incurred prior to trial, at trial, or on appeal.

 

THIS ASSIGNMENT, together with the covenants and warranties therein contained,
shall inure to the benefit of Collateral Agent and its successors and assigns
and shall be binding upon Assignors, their successors and assigns and any
subsequent owner of the Property.

 

(The balance of this page is intentionally blank.)


IN WITNESS WHEREOF, Assignors have executed this Assignment as of the day and
year first above written.

 

In the presence of:

 

 

/s/ W. Joseph Payne

Print Name: W. Joseph Payne

 

 

/s/ Patricia A. Wallace

Print Name: Patricia A. Wallace

 

 

ABX AIR, INC., a corporation organized under the laws of Delaware

 

 

By: /s/ Joseph C. Hete

Name: Joseph C. Hete

Title: President and COO

In the presence of:

 

 

/s/ W. Joseph Payne

Print Name: W. Joseph Payne

 

 

/s/ Patricia A. Wallace

Print Name: Patricia A. Wallace

 

 

WILMINGTON AIR PARK, INC., a corporation organized under the laws of Ohio

 

 

By: /s/ Joseph C. Hete

Name: Joseph C. Hete

Title: President

In the presence of:

 

 

/s/ W. Joseph Payne

Print Name: W. Joseph Payne

 

 

/s/ Patricia A. Wallace

Print Name: Patricia A. Wallace

 

 

AVIATION FUEL INC., a corporation organized under the laws of Ohio

 

 

By: /s/ R.R. Hanke

Name: R. R. Hanke

Title: President

 

 


 

 

STATE OF OHIO )

) SS.

COUNTY OF CLINTON )

 

 

Before me, a Notary Public in and for said County and State, personally appeared
the above-named ABX Air, Inc., a corporation organized under the laws of
Delaware by __Joseph C. Hete________________, its ___President and COO___, who
acknowledged that s/he did sign the foregoing instrument for and on behalf of
ABX Air, Inc., and that the same is the free act and deed of ABX Air, Inc. and
his/her free act and deed individually and as such __President and
COO_______________________.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at
__Wilmington_______, this __29___ day of June, 2001.

 

/s/ Patricia A. Wallace______________________

Notary Public


 

 

STATE OF OHIO )

) SS.

COUNTY OF CLINTON )

 

 

Before me, a Notary Public in and for said County and State, personally appeared
the above-named Wilmington Air Park, Inc., a corporation organized under the
laws of Ohio by __Joseph C. Hete________________, its ___President and COO___,
who acknowledged that s/he did sign the foregoing instrument for and on behalf
of Wilmington Air Park, Inc., and that the same is the free act and deed of
Wilmington Air Park, Inc. and his/her free act and deed individually and as such
__President and COO_______________________.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at
__Wilmington_______, this __29___ day of June, 2001.

 

/s/ Patricia A. Wallace______________________

Notary Public


 

 

STATE OF OHIO )

) SS.

COUNTY OF CLINTON )

 

 

 

Before me, a Notary Public in and for said County and State, personally appeared
the above-named Aviation Fuel Inc., a corporation organized under the laws of
Ohio by __Robert R. Hanke__________, its __President_______________, who
acknowledged that s/he did sign the foregoing instrument for and on behalf of
Aviation Fuel Inc., and that the same is the free act and deed of Aviation Fuel
Inc. and his/her free act and deed individually and as such
____President_____________.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at
__Wilmington_______, this __29___ day of June, 2001.

 

/s/ Patricia A. Wallace______________________

Notary Public

 

 

 

This instrument prepared by:

 

Richard L. Reppert, Esq.

Jones, Day, Reavis & Pogue

North Point

901 Lakeside Avenue

Cleveland, Ohio 44114-1190

 


 

EXHIBIT A

 

Legal Description

 